14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Larry A. TUCKER, Defendant Appellant.
No. 93-6612.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 7, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston, John T. Copenhaver, Jr., District Judge.  (CR-89-180, CA-91-147).
Arthur Thomas Ciccarello, Sr., Ciccarello & Del Giudice, Charleston, West Virginia, for Appellant.
Larry Robert Ellis, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for relief pursuant to 28 U.S.C. Sec. 2255 (1988), or in the alternative, for a writ of coram nobis pursuant to 28 U.S.C. Sec. 1651 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Tucker, CR-89-180;  CA-91-147 (S.D.W. Va.  May 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.